DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 26 and 44 directed to a non-elected invention which was elected without traverse.  Accordingly, claims 1, 26 and 44 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1, 26 and 44 are cancelled as discussed above.

Allowable Subject Matter

Claims 27-28, 39-40 and 45-57 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards an implantable medical device with a minimum of two ultrasound transducers which are configured to receive power and emit ultrasonic backscatter and an integrated circuit with a capacitor. The prior art fails to disclose or render obvious all 
J. -. Tsai, K. -. Huang, J. -. Wang, S. -. Liu and P. -. Li, "Ultrasonic wireless power and data communication for neural stimulation," 2011 IEEE International Ultrasonics Symposium, Orlando, FL, USA, 2011, pp. 1052-1055, doi: 10.1109/ULTSYM.2011.0258.  Li et al. discloses a similar device which uses ultrasound waves to power a device and send data communications to the device.  However, Li et al. does not specifically disclose obvious all of the limitations of the claimed invention including two ultrasound elements  which are configured to receive ultrasound waves and power the device as well as emit ultrasonic backscatter (emphasis added).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792